DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 1/5/21 regarding application 15/700451 that was initially filed on 9/11/17. Claims 1-15, 17, and 19 are pending.

Claim Objections
Claims 1- 15 are objected to because of the following informalities:  Claim 1 recites “- wherein said position deviation is a deviation of an image position of said object to be examined with respect to an ideal position of said object in a completely centered optical system” which is underlined even though it is not newly added limitation. All dependent claims are objected as having the same deficiencies as the claims they depend from. For the purpose of prosecution, it is considered as not underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 9, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian et. al., US 2011/0115882 A1 (hereinafter Shahinian) in view of Fan et. al., US 2003/0156525 A1 (hereinafter Fan), and further in view of Tsuchida et. al., US 2019/0246017 A1 (hereinafter Tsuchida).

	As for claim 1, Shahinian discloses a method ([0137], e.g., method, processor and non-transitory memory) for adjusting a medical ([0067], e.g., endoscopes) stereoscopic ([0067], e.g., stereoscopic) optical system. 
	Shahinian does not explicitly disclose optical system comprising: - arranging a predetermined reference object having known visible reference object features in a field of view captured by the optical system; - capturing a first and/or second half-image of the predetermined reference object by means of a sensor system; - determining position information of at least two visible reference object features of the predetermined reference object that are imaged in the first and/or second half-images; - ascertaining an optical distortion of the first and/or second half-image from the position information of the at least two visible reference object features; - adjusting an image processor, which is at least indirectly connected to the sensor system, by setting a geometric rectification in a manner corresponding to the optical distortion ascertained; - wherein, after said adjusting the image processor the method then comprises repeatedly carrying out the following steps during operation of the optical system for capturing an object to be examined: - arranging the object to be examined in the field of view captured by the optical system; - capturing position data containing a position deviation determined by means of at least one reference point of a first and second half-image provided by the optical system of the object to be examined; and - adjusting the image processor in a manner corresponding to the captured position deviation by setting a corresponding displacement of the first and/or second half-image by means of the image processor. 
	However, Fan teaches optical system comprising: - arranging a predetermined reference object ([0047], e.g., reference object) having known visible reference object features ([0047], e.g., checkerboard or wire grid pattern and coordinate, note the coordinate of checkerboard or wire grid pattern) in a field of view captured by the optical system ([0047], e.g., optics); - capturing a first and/or second half-image ([0047], e.g., imaging a reference image, note that the image is composed of two half images, e.g., left half and right half) of the predetermined reference object by means of a sensor system ([0039], e.g., CCD and CMOS); - determining position information ([0047], e.g., checkerboard or wire grid pattern and coordinate, note the multiple feature points) of at least two visible reference object features ([0047], e.g., checkerboard or wire grid pattern and coordinate, note the coordinate of checkerboard or wire grid pattern) of the predetermined reference object that are imaged in the first and/or second half-images; - ascertaining an optical distortion ([0047], e.g., distorted) of the first and/or second half-image from the position information of the at least two visible reference object features; - adjusting an image processor ([0039], e.g., CPU), which is at least indirectly connected to the sensor system, by setting a geometric rectification ([0047], e.g., one-to-one coordinate correspondence) in a manner corresponding to the optical distortion ascertained; - wherein, after ([0048], e.g., corrected image and Fig. 7, e.g., element 73, note that the correction is performed after the initial finding of coordinate correspondence is found) said adjusting the image processor the method then comprises repeatedly ([0027], e.g., block-by-block) carrying out the following steps during operation of the optical system for capturing an object to be examined: - arranging the object ([0030], e.g., layers) to be examined in the field of view captured by the optical system; - capturing position data ([0046], e.g., raw image and [0047], e.g., coordinate and pixels of distorted image) containing a position deviation ([0047], e.g., distorted, note the deviation due to the distortion) determined by means of at least one reference point ([0046], e.g., raw image and [0047], e.g., coordinate and pixels of distorted image, note any pixel as a reference point) of a first and second half-image ([0046], e.g., raw image, note that the image is composed of two half images, e.g., left half and right half) provided by the optical system ([0044], e.g., imaging optics) of the object to be examined; and - adjusting (Fig. 7, e.g., element 73) the image processor in a manner corresponding to the captured position deviation ([0047], e.g., distorted, note the deviation due to the distortion) by setting a corresponding displacement ([0047], e.g., corrected using calibration) of the first and/or second half-image by means of the image processor. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian and Fan before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of method of and system for block-by-block data retrieval for optical storage of Fan with a motivation to obtain images that are corrected for easy and correct understanding of the scene.
	Shahinian as modified by Fan does not explicitly teach said position deviation is a deviation of an image position of said object to be examined with respect to an ideal position of said object in a completely centered optical system. 
	However, Tsuchida teaches said position deviation ([0037], e.g., deviation) is a deviation of an image position of said object ([0022], e.g., component) to be examined with respect to an ideal position ([0037], e.g., position of the center of an image) of said object in a completely centered optical system. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, and Tsuchida before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of detachable-head-type camera and work machine of Tsuchida with a motivation to provide an image on a display with a proper alignment which is a desirable image for a viewer.

	As for claim 9, the claim recites an adjustment system of the method of claim 1, and is similarly analyzed.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Shahinian further discloses an illumination device configured to provide a light beam that is directed onto the object to be examined ([0069], e.g., light sources).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Shahinian further discloses medical apparatus, which comprises an adjustment system as claimed in claim 9 ([0067], e.g., endoscopes).

	As for claim 15, the claim recites a computer program stored on a non-transitory memory of the method of claim 1, and is similarly analyzed.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Shahinian further discloses the stereoscopic optical system is a stereo ([0067], e.g., stereoscopic) endoscope ([0067], e.g., endoscopes).

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 18. In addition, Shahinian further discloses the medical stereoscopic is a stereo ([0067], e.g., stereoscopic) endoscope ([0067], e.g., endoscopes).

	2.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Fan, Tsuchida, and further in view of Ding et. al., US 2015/0317821 A1 (hereinafter Ding).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Shahinian as modified by Tsuchida does not explicitly teach the object to be examined has at least one visible examination object feature in the field of view captured by the optical system, which serves as a reference point, and/or on the examination object at least one feature on the object that is useable as a reference point is generated by the method. 
	However, Fan teaches the object ([0030], e.g., layers) to be examined has at least one visible examination object feature ([0047], e.g., checkerboard or wire grid pattern and coordinate, note the coordinate of checkerboard or wire grid pattern) in the field of view ([0044], e.g., field of view) captured by the optical system, which serves as a reference point ([0047], e.g., checkerboard or wire grid pattern and coordinate, note the coordinate of checkerboard or wire grid pattern), and/or on the examination object at least one feature on the object that is useable as a reference point is generated by the method. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Tsuchida, and Fan before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of method of and system for block-by-block data retrieval for optical storage of Fan with a motivation to obtain images that are corrected for easy and correct understanding of the scene.
	Shahinian as modified by Fan and Tsuchida does not explicitly teach capturing the position data comprises the following steps: -    determining a first vertical and/or horizontal image coordinate of the at least one reference point in the first half-image and a second correspondingly vertical and/or horizontal image coordinate of the at least one reference point in the second half-image, -    wherein a possible horizontal image coordinate is determined with respect to a horizontal image axis which lies within an image plane of the stereoscopic optical system and intersects both optical axes of the stereoscopic optical system, and -    wherein a possible vertical image coordinate is determined with respect to a vertical image axis which lies within the image plane of the optical system and perpendicularly to the horizontal image axis. 
	However, Ding teaches capturing the position data comprises the following steps: -    determining a first vertical and/or horizontal image coordinate of the at least one reference point in the first half-image and a second correspondingly vertical and/or horizontal image coordinate of the at least one reference point in the second half-image ([0150], e.g., points, N.B., coordinate of the point), -    wherein a possible horizontal image coordinate is determined with respect to a horizontal image axis which lies within an image plane of the stereoscopic optical system ([0094], e.g., stereo) and intersects both optical axes of the stereoscopic optical system ([0150], e.g., horizontal line, N.B., horizontal coordinate of the matched feature based on the image plane as described), and -    wherein a possible vertical image coordinate is determined with respect to a vertical image axis which lies within the image plane of the optical system and perpendicularly to the horizontal image axis (vertical coordinate not chosen because it is optional in the claim language, i.e.,  a first vertical or horizontal image coordinate.”).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Ding before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of geodesic distance based primitive segmentation and fitting for 3d modeling of non-rigid objects from 2d images of Ding with a motivation to provide stereo image to the viewers so that the viewers can enjoy 3D perception of the image.

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Shahinian as modified by Tsuchida and Ding does not explicitly teach the first and second half images of the predetermined reference object are captured by the sensor system. 
	However, Fan teaches the first and second half images of the predetermined reference object are captured by the sensor system ([0039], e.g., CCD and CMOS).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Tsuchida, Ding, and Fan before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of method of and system for block-by-block data retrieval for optical storage of Fan with a motivation to obtain images that are corrected for easy and correct understanding of the scene.
	Shahinian as modified by Fan and Tsuchida does not explicitly teach adjusting the image processor is carried out by a comparison of the at least two known visible reference object features imaged on the first half-image with the at least two known visible reference object features imaged on the second half-image. 
	However, Ding teaches adjusting the image processor is carried out by a comparison of the at least two known visible reference object features ([0150], e.g., feature points, N.B., x and y coordinates of the multiple points on left image) imaged on the first half-image with the at least two known visible reference object features ([0150], e.g., feature points, N.B., x and y coordinates of the multiple points on right image) imaged on the second half-image. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Ding before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of geodesic distance based primitive segmentation and fitting for 3d modeling of non-rigid objects from 2d images of Ding with a motivation to provide stereo image to the viewers so that the viewers can enjoy 3D perception of the image.

	3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Fan, Tsuchida, Ding, and further in view of Pan et. al., US 2018/0173965 A1 (hereinafter Pan).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	Shahinian as modified by Fan, Tsuchida, and Ding does not explicitly teach the method comprises, besides ascertaining the optical distortion, ascertaining a difference in magnification between the first and second half-images, or a relative displacement between the first and second half-images, or a rotation between the first and second half-images, or a combination thereof. 
	However, Pan teaches the method comprises, besides ascertaining the optical distortion, ascertaining a difference in magnification between the first and second half-images, or a relative displacement between the first and second half-images, or a rotation between the first and second half-images, or a combination thereof ([0070], e.g., determine a rotation angle).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, Ding, and Pan before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of methods and systems for video surveillance of Pan with a motivation to find matching features in the stereoscopic images easily based on the rotation matched images.

	4.	Claims 5 - 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Fan, Tsuchida, and further in view of Lin et. al., US 2014/0184814 A1 (hereinafter Lin).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach setting the corresponding displacement is carried out in such a way that image information processed by the geometric rectification is displaced in a manner corresponding to the position data. 
	However, Lin teaches setting the corresponding displacement is carried out in such a way that image information processed by the geometric rectification is displaced in a manner corresponding to the position data ([0072], e.g., transformation matrix).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach setting the corresponding displacement is carried out in such a way that image information displaced in a manner corresponding to position data is processed by the geometric rectification. 
	However, Lin teaches setting the corresponding displacement is carried out in such a way that image information displaced in a manner corresponding to position data is processed by the geometric rectification ([0072], e.g., transformation matrix).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach furthermore the setting of the geometric rectification and/or the setting of the displacement are/is stored as adjustment parameter(s). 
	However, Lin teaches furthermore the setting of the geometric rectification and/or the setting of the displacement are/is stored as adjustment parameter(s) ([0072], e.g., transformation matrix).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach the at least one reference point is formed by providing a light beam directed onto the object to be examined. 
	However, Lin teaches the at least one reference point is formed by providing a light beam directed onto the object to be examined ([0020], e.g., pattern, N.B., camera captures light which is reflected by the pattern onto which a light directed).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach a storage module, which is connected to the image processor and is configured to store the setting of the geometric rectification and/or the setting of the displacement as adjustment parameter(s). 
	However, Lin teaches a storage module, which is connected to the image processor and is configured to store the setting of the geometric rectification and/or the setting of the displacement as adjustment parameter(s) ([0072], e.g., transformation matrix, N.B., the storage for the matrix).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach the predetermined reference object is a measurement chart that represents predetermined geometric shapes in a predetermined manner. 
	However, Lin teaches the predetermined reference object is a measurement chart that represents predetermined geometric shapes in a predetermined manner ([0020], e.g., reference pattern).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.

	5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Fan, Tsuchida, Lin, and further in view of Betts-Lacroix, US 2013/0258044 A1 (hereinafter Betts-Lacroix).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Shahinian as modified by Fan and Tsuchida does not explicitly teach compensation of misadjustments of an optical system. 
	However, Lin teaches compensation of misadjustments of an optical system ([0072], e.g., lens distortion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, and Lin before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of calibration reference pattern for vehicle camera and setting method thereof, and image conversion method and device of Lin with a motivation to obtain distortion free image that is useful for understanding the environment.
	Shahinian as modified by Fan, Tsuchida, and Lin does not explicitly teach the use of the adjustment system as claimed in claim 9 in a control loop for the dynamic compensation. 
	However, Betts-Lacroix teaches the use of the adjustment system as claimed in claim 9 in a control loop for the dynamic compensation ([0127], e.g., dynamic field calibration).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Shahinian, Fan, Tsuchida, Lin, and Betts-Lacroix before him/her to modify the stereo imaging miniature endoscope with single imaging chip and conjugated multi-bandpass filters  of Shahinian with the teaching of multi-lens camera of Betts-Lacroix with a motivation to correct for bending and similar distortions caused by the user holding and flexing the camera during exposure or other camera frame deformation that changes with each exposure as taught by Betts-Lacroix ([0127]).

Response to Arguments
Applicant's arguments, filed 1/5/21, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2017/0336284 A1 discloses determining characteristics of a lens, the process including obtaining a captured image of a pattern through a corrective lens. 
        2.    US 2015/0304617 A1 discloses a system and method for performing distortion correction and calibration using a pattern projected by a projector. 
        3.    US 2018/0073857 A1 discloses a feature point matching method of a planar array of a four-camera group and a measuring method based on the feature point matching method of the planar array of the four-camera group relate to the field of optical electronic measurement. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485